In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-17-00448-CV

TEXAS WORKFORCE COMMISSION AND § On Appeal from the 236th District Court
THE TEXAS COMPTROLLER OF PUBLIC
ACCOUNTS, Appellants            §

V.                                         §

TAUFIQ AHMED; ZIKREEL AHMED;               §
BANK OF AMERICA, N.A.; MAYFAIR                 of Tarrant County (236-B42882-11)
STATION, LLC; AMERICAN BUSINESS            §
LENDING, INC.; INLAND AMERICAN
ARLINGTON RIVERVIEW LIMITED                §
PARTNERSHIP; CITY OF FORT WORTH;
FORT WORTH INDEPENDENT SCHOOL              §
DISTRICT; TARRANT COUNTY;                      March 28, 2019
TARRANT COUNTY COLLEGE                     §
DISTRICT; TARRANT COUNTY
HOSPITAL DISTRICT; TARRANT                 §
REGIONAL WATER DISTRICT; AND
UNKNOWN MEMBERS, SUCCESSORS,               §
AND ASSIGNS OF MURRAY
INVESTMENT COMPANY, Appellees              § Opinion by Justice Kerr

                                       JUDGMENT

       This court has considered the record on appeal in this case and holds that the

trial court erred in its judgment. We reverse the trial court’s judgment and remand the

case to the trial court for a new trial.
       Appellee Inland American Arlington Riverview Limited Partnership shall pay

all costs of this appeal.


                                    SECOND DISTRICT COURT OF APPEALS




                                    By /s/ Elizabeth Kerr
                                       Justice Elizabeth Kerr